DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on April 1, 2022 have been entered.  The claims pending in this application are claims 26-38 and 81-91. Since applicant has elected that the nuclease of interest in claim 35 is a ZFN in the election made on December 29, 2020 and newly submitted claim 91 (the nuclease of interest is an enediyne, an antibiotic nuclease, dynemicin, neocarzinostatin, calicheamicin, esperamicin, bleomycin, or a derivative thereof) is written based on deleted items from claim 35, claim 91 is directed to non-selected species.  Accordingly, claim 91 has been withdrawn from consideration.  See 37 CFR 1.142(b) and MPEP § 821.03. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on April 1, 2022. Claims 26-38 and 81-90 will be examined. 

Information Disclosure Statement
IDS filed on April 1, 2022 contains more than 500 patent and non-patent literatures. Since most of these literatures in the IDS are unrelated to this instant application and reviewing these unrelated literatures has wasted the examiner’s valuable time, applicant should consider only file related patent and non-patent literatures in the IDS. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 26, 27, 32-38, and 85-90 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by 2002/2003 New England Biolabs Catalog (pages 133 and 270-273). 
Regarding claims 26, 27, 32, 33, 36-38, and 85-89, since claim 26 does not require that each of left-half site, spacer sequence, and right-half site has a specific sequence and does not indicate the size of each of the left-half site, the spacer sequence, and the right-half site, a cleavage site of a restriction endonuclease such as BSI I with a cleavage site CCNNNNNNNGG
can be considered as a candidate nuclease target site. Since claim 26 does not indicate that the length and structure of the constant insert sequence and lambda DNAs is synthesized in bacteria, 2002/2003 New England Biolabs Catalog teaches a library of synthetic nucleic acid molecules (ie., a plurality of lambda DNAs) comprising a plurality of nucleic acid molecules comprising different candidate nuclease target sites, wherein each of the nucleic acid molecules comprises a concatemer comprising a repeated unit of a candidate nuclease target site (ie., BSI I cleavage site CCNNNNNNNGG) and a constant insert sequence (ie., a nucleotide sequence between two BSI I sites in each of the lambda DNAs), wherein the candidate nuclease target site comprises a 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure (ie., 5’-[CCN]-[NNNNN]-[NGG]-3’), and wherein the concatemer comprises at least five copies of the repeated unit LSR structure (ie.,176 BSI I sites in each of the lambda DNAs) linked in a series as recited in claim 26 wherein the left-half site and the right-half site comprise different nucleic acid sequences as recited in claim 27, the library comprises nucleic acid molecules of a molecular weight of at least 5 kDa (ie., a molecular weight of lambda DNAs larger than 5 kDa) as recited in claim 32, the candidate nuclease target sites comprise a partially randomized left-half site (ie., CCN), a partially randomized right-half site (ie., NGG), and/or a partially randomized spacer sequence as recited in claim 33, the partially randomized sites differ from a consensus site (eg., BgI I site, GCCNNNNNGGC) by more than 5% (eg., 3/11=27.3% wherein NNNNNNN in BSI I sites can be NNNNNNG) on average, distributed binomially as recited in claim 36, the partially randomized sites differ from a consensus site (eg., BgI I site, GCCNNNNNGGC) by no more than 10% (eg., 3/11=27.3% wherein NNNNNNN in BSI I sites can be NNNNNNG)) on average, distributed binomially as recited in claim 37, the candidate nuclease target sites comprise a randomized spacer sequence as recited in claim 38, the partially randomized sites (eg., BgI I site, GCCNNNNNGGC) differ from a consensus site by no more than 15% (eg., 3/11=27.3% wherein NNNNNNN in BSI I sites can be NNNNNNG) on average, distributed binomially as recited in claim 87, the partially randomized sites differ from a consensus site in one, two, three, four, or five nucleotide residues as recited in claim 88, and the partially randomized sites differ from a consensus site in three nucleotide residues as recited in claim 89 (see pages 133 and 270-273). 
Regarding claims 34, 35, and 90, since an organic compound nuclease can be enediyne and it is known that “[T]he cyclization of the enediyne functional group creates a transient reactive 1,4-benzenoid diradical that acts as a nucleophile and attacks electrophiles in order to achieve a more stable form. In biological systems, once the diradical is positioned in the minor groove of double-stranded DNA, it abstracts two hydrogen atoms from the sugars opposite strands at either the C1, C4, or C5 positions.[3] The DNA radicals that form can then cause interstrand crosslinks or react with O2, leading to double- or single-stranded DNA cleavage” (see page 4 of  “Enediyne” from Wikipedia), the cleavage site of enediyne is non-specific and a library of synthetic nucleic acid molecules (ie., a plurality of lambda DNAs) must comprise target sites that can be cleaved by an enediyne. Thus, 2002/2003 New England Biolabs Catalog teaches that the library (ie., a plurality of lambda DNAs) is templated on a known target site of a nuclease of interest (ie., enediyne) as recited in claim 34, the nuclease of interest is an organic compound nuclease (ie., enediyne) as recited in claim 35, and a library of synthetic nucleic acid molecules (ie., a plurality of lambda DNAs) comprises candidate nuclease target sites that can be cleaved by an enediyne as recited in claim 90. 
Therefore, 2002/2003 New England Biolabs Catalog teaches all limitations recited in claims 26, 27, 32-38, and 85-90. 

Claims 26-30, 32, 81-84, and 90 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Kim et al., (Genome Research, 19, 1279-1288, 2009). 
Regarding claims 26-30 and 81-84, since claim 26 does not require that, in at least five repeated units of a candidate nuclease target site, the nucleotide sequence of 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ in one of the at least five repeated units is identical to the nucleotide sequence of 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ in another of the at least five repeated units, each of the at least five copies of the repeated unit of a candidate nuclease target site in claim 26 can have a different nucleotide sequence and five different target sites of Zinc Finger Nuclease can be read as five copies of repeated unit of a candidate site-specific nuclease target site even through each of the five target sites of Zinc Finger Nuclease has a different nucleotide sequence. Since claim 26 does not indicate the length and structure of the constant insert sequence and each of target sites of Zinc Finger Nuclease taught by Kim et al., has a 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure even through each of the target sites of Zinc Finger Nuclease has a different nucleotide sequence, Kim et al., teach a library of synthetic nucleic acid molecules (ie., the PCR-amplified genomic DNA containing the CCR5 coding sequence and the PCR-amplified genomic DNA corresponding to CCR2 coding region) comprising a plurality of nucleic acid molecules comprising different candidate site-specific nuclease target sites, wherein each of the nucleic acid molecules comprises a concatemer comprising a repeated unit of a candidate site-specific nuclease target site and a constant insert sequence (ie., a sequence among the at least five copies of the LSR structure), wherein the candidate site-specific nuclease target site comprises a 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure (ie., the target site of Zinc Finger Nuclease), and wherein the concatemer comprises at least five copies of the LSR structure (ie., each of the PCR-amplified genomic DNA containing the CCR5 coding sequence and the PCR-amplified DNA corresponding to CCR2 coding region has 8 different target sites of Zinc Finger Nuclease which means 8 copies of the repeated unit) linked in a series (ie., see Figure 4 and Supplemental Figure 2) as recited in claim 26 wherein the left-half site and the right-half site comprise different nucleic acid sequences as recited in claim 27, the left-half site and/or the right-half site is between 10-18 nucleotides long (ie., see Figure 4) as recited in claim 28, the library comprises candidate nuclease target sites that can be cleaved by a nuclease comprising a FokI cleavage domain (ie., Zinc Finger Nuclease) as recited in claim 29, the library comprises candidate nuclease target sites that can be cleaved by a Zinc Finger Nuclease (ZFN) as recited in claim 30, the candidate nuclease target site is located within a genomic sequence as recited in claim 81, the genomic sequence (ie., CCR5 locus) is known to be associated with alleviation of a sign or symptom of a disease or disorder as recited in claim 82, the disease or disorder is human immunodeficiency virus/ acquired immunodeficiency syndrome (HIV/AIDS), or a proliferative disease as recited in claim 83, and the genomic sequence is a C-C chemokine receptor type 5 (CCR5) or vascular endothelial growth factor type A (VEGFA) sequence as recited in claim 84 (see pages 1279-1284 and 1287, Figure 4, and Supplemental Figures 1 and 2). 
Regarding claim 32, since it is known that the molecular weight of a base pair is 650 Da (see Nucleic Acid Data from New England Biolabs), Kim et al., teach the library comprises nucleic acid molecules of a molecular weight of at least 5 kDa (ie., 8 different target sites of Zinc Finger Nuclease in each of the PCR-amplified genomic DNA containing the CCR5 coding sequence and the PCR-amplified DNA corresponding to CCR2 coding region include more than 10 base pairs). 
Regarding claim 90, since it is known that “[T]he cyclization of the enediyne functional group creates a transient reactive 1,4-benzenoid diradical that acts as a nucleophile and attacks electrophiles in order to achieve a more stable form. In biological systems, once the diradical is positioned in the minor groove of double-stranded DNA, it abstracts two hydrogen atoms from the sugars opposite strands at either the C1, C4, or C5 positions.[3] The DNA radicals that form can then cause interstrand crosslinks or react with O2, leading to double- or single-stranded DNA cleavage” (see page 4 of  “Enediyne” from Wikipedia), the cleavage site of enediyne is non-specific and a library of synthetic nucleic acid molecules (ie., the PCR-amplified genomic DNA containing the CCR5 coding sequence and the PCR-amplified genomic DNA corresponding to CCR2 coding region) must comprise candidate nuclease target sites that can be cleaved by an enediyne, 
Therefore, Kim et al., teach all limitations recited in claims 26-30, 32, 81-84, and 90. 
Response to Arguments
In page 9, first paragraph bridging to page 10, third paragraph of applicant’s remarks, applicant argues that “[A]pplicant submits that Kim fails to teach a library of nucleic acid molecules containing concatemers of different candidate site-specific nuclease target sites, wherein each nucleic acid molecule contains at least five repeated units of the [LSR-constant insert] structure linked in a series. In direct contrast to the claims, Kim does not teach a nucleic acid molecule containing at least five copies of a repeated unit of [LSR-constant insert]. None of the ZFN recognition elements Z30, Z360, and Z891, nor any nucleic acid molecules containing any of these elements, contain a repeated [LSR-constant insert] unit. And Kim does not indicate that any other disclosed nucleic acid sequences, such as the vector shown in Supplemental Fig. 2, contain concatemers of multiple copies (e.g., at least five) of the same unit. On the contrary, the Examiner has conceded that the vector of Fig. 2 (i.e., a single nucleic acid molecule) contains eight different nuclease target sites, rather than multiple copies of the same site (see Office Action at 5). As such, Kim does not teach a concatemer containing at least five copies of a repeated unit containing a candidate nuclease target site and a constant insert sequence, linked in a series, as claimed. Thus, Kim does not anticipate amended claim 26”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since claim 26 does not require that, in at least five repeated units of a candidate nuclease target site, the nucleotide sequence of 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ in one of the at least five repeated units is identical to the nucleotide sequence of 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ in another of the at least five repeated units, each of the at least five copies of the repeated unit of a candidate nuclease target site in claim 26 can have a different nucleotide sequence and five different target sites of Zinc Finger Nuclease can be read as five copies of repeated unit of a candidate site-specific nuclease target site even through each of the five target sites of Zinc Finger Nuclease has a different nucleotide sequence. Since each of target sites of Zinc Finger Nuclease taught by Kim et al., has a 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure even through each of the target sites of Zinc Finger Nuclease has a different nucleotide sequence, Kim et al., teach a concatemer containing at least five copies of a repeated unit containing a candidate nuclease target site (ie., each of the PCR-amplified genomic DNA containing the CCR5 coding sequence and the PCR-amplified DNA corresponding to CCR2 coding region has 8 different target sites of Zinc Finger Nuclease which means 8 copies of the repeated unit) linked in a series as recited in claim 26. 

Claims 26, 27, 29-32, 81, 85, 86, and 90 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Ainley et al., (US 2011/0189775 A1, priority date: January 22, 2010). 
Regarding claims 26, 27, 29-31, 81, 85, and 86, since claim 26 does not require that, in at least five repeated units of a candidate nuclease target site, the nucleotide sequence of 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ in one of the at least five repeated units is identical to the nucleotide sequence of 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ in another of the at least five repeated units, each of the at least five copies of the repeated unit of a candidate nuclease target site in claim 26 can have a different nucleotide sequence and five different target sites of Zinc Finger Nuclease can be read as five copies of repeated unit of a candidate site-specific nuclease target site even through each of the five target sites of Zinc Finger Nuclease has a different nucleotide sequence. Since claim 26 does not indicate the length and structure of the constant insert sequence and each of target sites of Zinc Finger Nuclease taught by Ainley et al., has a 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure even through each of the target sites of Zinc Finger Nuclease has a different nucleotide sequence, Ainley et al., teach a library of synthetic nucleic acid molecules (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid) comprising a plurality of nucleic acid molecules comprising different candidate site-specific nuclease target sites, wherein each of the nucleic acid molecules comprises a concatemer comprising a repeated unit of a candidate site-specific nuclease target site and a constant insert sequence, wherein the candidate site-specific nuclease target site comprises a 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure (ie., the target site of Zinc Finger Nuclease), and wherein the concatemer comprises at least five copies of the LSR structure (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has between 2 and 30 different target sites of Zinc Finger Nuclease or any number of target sites of Zinc Finger Nuclease which means at least five copies of the repeated unit) and a constant insert sequence linked in a series (ie., a sequence among the at least five copies of the LSR structure) as recited in claim 26 wherein the left-half site and the right-half site comprise different nucleic acid sequences (ie., see Figure 4) as recited in claim 27, the library comprises candidate nuclease target sites that can be cleaved by a nuclease comprising a FokI cleavage domain (ie., Zinc Finger Nuclease) as recited in claim 29, the library comprises candidate nuclease target sites that can be cleaved by a Zinc Finger Nuclease (ZFN) as recited in claim 30, the library comprises at least 105 different candidate nuclease target sites (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has any number of target sites of Zinc Finger nuclease) as recited in claim 31, the candidate nuclease target site is located within a genomic sequence as recited in claim 81, the concatemer comprises at least ten copies of the repeated unit of LSR structure (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has between 2 and 30 different target sites of Zinc Finger Nuclease or any number of target sites of Zinc Finger Nuclease) and the constant insert sequence linked in a series as recited in claim 85, and the concatemer comprises at least 100 copies of the repeated unit of the candidate nuclear target site (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has any number of target sites of Zinc Finger nuclease) and constant insert sequence linked in a series as recited in claim 86 (see paragraphs [0028], [0074] to [0076], [0091] to [0093], [0196] to [0198], and [0211] to [0216], Figures 1, 2, and 4, and claims 1-18). 
Regarding claim 32, since the molecular weight of a base pair is 650 Da (see Nucleic Acid Data from New England Biolabs), Ainley et al., teach the library comprises nucleic acid molecules of a molecular weight of at least 5 kDa (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has between 2 and 30 different target sites of Zinc Finger Nuclease or any number of target sites of Zinc Finger Nuclease and must has a molecular weight of at least 5 kDa). 
Regarding claim 90, since it is known that “[T]he cyclization of the enediyne functional group creates a transient reactive 1,4-benzenoid diradical that acts as a nucleophile and attacks electrophiles in order to achieve a more stable form. In biological systems, once the diradical is positioned in the minor groove of double-stranded DNA, it abstracts two hydrogen atoms from the sugars opposite strands at either the C1, C4, or C5 positions.[3] The DNA radicals that form can then cause interstrand crosslinks or react with O2, leading to double- or single-stranded DNA cleavage” (see page 4 of  “Enediyne” from Wikipedia), the cleavage site of enediyne is non-specific and a library of synthetic nucleic acid molecules (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid) must comprise candidate nuclease target sites that can be cleaved by an enediyne, 
Therefore, Ainley et al., teach all limitations recited in claims 26-28, 30-32, 81, 85, 86, and 90. 
Response to Arguments
In page 10, fourth paragraph bridging to page 11, second paragraph of applicant’s remarks, applicant argues that “[C]laim 26 has been amended as described above. Applicant submits that Ainley fails to teach a library of nucleic acid molecules containing concatemers of different candidate nuclease target sites, wherein each nucleic acid molecule contains at least five repeated units of the [LSR-constant insert] structure linked in a series. The nucleic acid molecule containing the ZFN target binding sites ZFN 19353 and ZFN 18473 as taught in Ainley does not contain a repeated [LSR-constant insert] unit. Thus, Ainley does not anticipate amended claim 26”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since claim 26 does not require that, in at least five repeated units of a candidate nuclease target site, the nucleotide sequence of 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ in one of the at least five repeated units is identical to the nucleotide sequence of 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ in another of the at least five repeated units, each of the at least five copies of the repeated unit of a candidate nuclease target site in claim 26 can have a different nucleotide sequence and five different target sites of Zinc Finger Nuclease can be read as five copies of repeated unit of a candidate site-specific nuclease target site even through each of the five target sites of Zinc Finger Nuclease has a different nucleotide sequence. Since each of target sites of Zinc Finger Nuclease taught by Ainley et al., has a 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure even through each of the target sites of Zinc Finger Nuclease has a different nucleotide sequence, Ainley et al., teach a concatemer containing at least five copies of a repeated unit containing a candidate nuclease target site (ie., ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has between 2 and 30 different target sites of Zinc Finger Nuclease or any number of target sites of Zinc Finger Nuclease which means at least five copies of the repeated unit) linked in a series as recited in claim 26. Furthermore, since claim 26 does not require that each of the constant insert sequences has an identical length, there is a nucleotide sequence between ZFN 19353 and its adjacent ZFN target site in genomic DNA isolated from transgenic tobacco plant tissues taught by Ainley et al., and there is a nucleotide sequence between ZFN 18473 and its adjacent ZFN target site in genomic DNA isolated from transgenic tobacco plant tissues taught by Ainley et al., the nucleic acid molecule containing the ZFN target binding sites ZFN 19353 and ZFN 18473 as taught in Ainley et al., contain a repeated [LSR-constant insert-sequence] unit.

Conclusion
7.	 No claim is allowed.  
8.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 7, 2022